EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Curran on 10/06/2021.

The application has been amended as follows: 
Claim 1 has been replaced with:
A magnetic field powered fishing lure comprising:
a lure body comprising a proximal end configured to be connected to a fishing line and a distal end;
a spoon rotatably connected to said lure body;
a hook connected to [[a]]the distal end of said lure body;
a coil disposed on said lure;
an electric circuit in operative communication with said coil;
a light source in operative communication with said electric circuit; and
a magnet disposed on said lure,
wherein said magnet and said coil are disposed on said lure such that, during a retrieve, the magnet and coil move, relative to one another, in a relatively circular fashion, thereby generating a current that passes through said electrical circuit and lights said light source at least intermittently, and
wherein said magnet is disposed in said spoon and said coil is disposed around a central portion of said lure body.

Claims 2-5, 7-8, 15, 20 have been cancelled.
Claim 16 has been replaced with:
	The magnetic field powered fishing lure of claim 14 wherein information

current depth, maximum depth, depth at bite, hours fished.
Claim 17 has been replaced with:
The magnetic field powered fishing lure of claim 14 wherein settings 

Claim 19, line 4, “a distal end” has been replaced with –the distal end--.

Claim 21 has been added as follows:
A magnetic field powered fishing lure comprising:
a lure body comprising a proximal end configured to be connected to a fishing line and a distal end;
a spoon rotatably connected to said lure body;
a hook connected to a distal end of said lure body;
a coil disposed on said lure;
an electric circuit in operative communication with said coil;
a light source in operative communication with said electric circuit; and
a magnet disposed on said lure,
wherein said magnet and said coil are disposed on said lure such that, during a retrieve, the magnet and coil move, relative to one another, in a relatively circular fashion, thereby generating a current that passes through said electrical circuit and lights said light source at least intermittently, and



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Claims, 9, 10, 11, 14 the claimed subject matter of a capacitor, microprocessor, sensor, radio frequency communications are not shown in the figs and need to be added.
112 is shown as both a circuit and a light, we need separate numbers for each element

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a magnetic field powered fishing lure including a lure body, a spoon, a hook, a coil, an electric circuit, a light source, and a magnet, wherein said magnet and said coil are disposed on said lure such that, during a retrieve, the magnet and coil move, relative to one another, in a relatively circular fashion, thereby generating a current that passes through said electrical circuit and lights said light source at least intermittently. Specifically, wherein said magnet is disposed in said spoon and said coil is disposed around a central portion of said lure body OR said magnet comprises a magnetized spoon and said coil is disposed around a central portion of said lure body.
The prior art of record Turner (US 2008/0092429) teaches a similar magnetized fishing lure including a body, a coil (54), a magnet (62) such that the magnet and the coil move thereby generating a current that passes through said electrical circuit and lights said light source at least intermittently (para 
The further prior art of record Wohlert et al. (US 4114305) teaches a similar magnetized fishing lure including a body, a coil (14), a magnet (15) such that the magnet and the coil move thereby generating a current that passes through said electrical circuit and lights said light source at least intermittently (Col. 1, lines 37-45). Wohlert however fails to teach or suggest a spoon, wherein the magnet is disposed in the spoon or the spoon is a magnetized spoon.
Spoons are well known in the fishing arts. Zernov (US 6301822) teaches a fishing spoon (fig. 7, 82) including a magnet (86). Zernov, however, fails to teach or suggest a coil, such that the magnet and the coil move thereby generating a current that passes through said electrical circuit and lights said light source at least intermittently. It would not have been obvious to combine the magnetized spoon of Zernov with either Turner or Wohlert since the magnet of Zernov is designed for an entirely different purpose (repelling of two spoons) and it would be undue hindsight reconstruction to add such a magnetic location to the lure of Turner or Wohlert. Applicant’s magnetized spoon is critical as it allows for the spoons movement through the water to activate the coil.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619